Case: 12-5136    Document: 16     Page: 1   Filed: 01/17/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

       MARCO ANTONIO GALLO-RODRIGUEZ,
               Plaintiff-Appellant,

                             v.
                    UNITED STATES,
                    Defendant-Appellee.
                __________________________

                        2012-5136
                __________________________

     Appeal from the United States Court of Federal
 Claims in case no. 11-CV-0782, Judge George W. Miller.
                __________________________

                      ON MOTION
                __________________________

                        ORDER

      Marco Antonio Gallo-Rodriguez moves unopposed for
 an extension of time, until December 24, 2012, to file his
 informal reply brief. Gallo-Rodriguez also moves for leave
 to file a corrected page 6 of his informal reply brief.

    In his motion to file a corrected page 6, Gallo-
 Rodriquez states that he was including a copy of page 6
 showing the excerpt which should be stricken as well as a
Case: 12-5136      Document: 16      Page: 2   Filed: 01/17/2013




 MARCO GALLO-RODRIGUEZ V. US                                 2


 copy of page 6 with the text which should replace that
 stricken. It appears, however, that Gallo-Rodriguez failed
 to attach the revised page 6.

       Upon consideration thereof,

       IT IS ORDERED THAT:

    1) The motion for an extension of time is granted.
 Gallo-Rodriguez’s informal reply brief submitted on
 December 17, 2012 is accepted for filing.

      2) The motion to file a corrected informal reply brief
 filed on December 19, 2012 is denied without prejudice to
 refiling. Gallo-Rodriguez may file a corrected informal
 reply brief within 30 days of the date of this order. Any
 corrected informal reply brief filed must include all pages.

                                       FOR THE COURT


                                        /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk
 s25